Citation Nr: 0909452	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the Veteran contends that while aboard 
the USS New Orleans he was exposed to loud noises that are 
related to his current bilateral hearing loss.  The Veteran 
has presented a speculatively worded December 2006 private 
audiology opinion indicating in service noise exposure "may 
be a contributing factor" to the his current hearing loss, 
to support his claim.  Additionally, September 1995 and March 
2003 private audiology examinations are of record, but fail 
to provide any opinion concerning whether the Veteran's 
hearing loss is related to service.  Currently, the evidence 
of record is insufficient for the Board to adjudicate the 
Veteran's service connection claim for bilateral hearing 
loss.  Accordingly, VA must supplement the record by seeking 
another examination.  See McLendon v Principi, 20 Vet. App. 
79 (2006); Littke v. Derwinski, 1 Vet. App. 90 (1991).  

At the Veteran's April 2008 hearing, he indicated he was a 
gunner on the USS New Orleans.  While his service personnel 
record does not specifically indicate his military 
occupational specialty, the Board is aware that the USS New 
Orleans was engaged in combat in 1944 and 1945, which 
coincides with the Veteran's time aboard the vessel.  The 
Board is satisfied that the Veteran's account of in service 
noise exposure has been sufficiently corroborated.  As the 
Board finds that the Veteran was engaged in combat operations 
while aboard the USS New Orleans, any future examination 
should accept the Veteran's account of in service noise 
exposure as credible.  

Additionally, at the Veteran's April 2008 hearing, he 
informed the Board that he receives VA treatment for his 
bilateral hearing loss.  Indeed, he informed VA that 
additional pertinent treatment records existed at the VA 
Medical Center in Nashville, Tennessee.  Under the law, VA 
must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  For this reason as well, the 
claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request all the Veteran's treatment 
records from the VA Medical Facility in 
Nashville, Tennessee for bilateral hearing 
loss.

2.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the Veteran for an appropriate VA 
audiological examination to determine the 
nature, extent, onset and etiology of his 
tinnitus and bilateral hearing loss.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of his hearing 
loss, and opine as to whether it is at 
least as likely as not that the Veteran's 
hearing loss is related to or had its 
onset during service.  A complete 
rationale should be provided for any 
opinions expressed.  The examiner should 
consider the Veteran's credible accounts 
of combat noise exposure when rendering a 
relevant opinion.

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

